On October 7, 1996, it was the sentence and judgment of this Court as follows: 1. The court finds the defendant guilty of Arson, a Felony, in violation of Section 45-6-103, MCA. 2. For the offense of Arson, a Felony, the defendant shall serve a period of twenty (20) years at the Montana State Prison in Deer Lodge, Montana. The defendant is not eligible for parole for twenty (20) years. 3. The defendant shall receive credit for 241 days previously served at the Gallatin County Detention Center from February 8,1996, through October 7, 1996, and shall receive credit at the Gallatin County Detention Center after October 7,1996, until his transportation to the Montana State Prison by the Gallatin Sheriff. 4. The Court finds the defendant guilty under Count 5 of the Partner or Family Member Assault, a Misdemeanor, in violation of Section 45-5-206, MCA. For the offense of Partner or Family Member Assault, the defendant’ shall serve six (6) months in the county jail, to be served concurrently with the sentence on Count 1. 5. The defendant is designated a persistent felony offender. The defendant is not sentenced to any additional time for being a persistent felony offender.
Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that after careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed with the modification that one half (1/2) of the defendant’s earnings from his prison salary be sent to Theresa Butcher in care of the Clerk of Court’s Office of Gallatin County.
The reason for the modification is because of the tremendous amount of financial loss that the defendant caused to the victim, Ms. Butcher.
This judgment and sentence is to be as of the 20th day of February, 1997.
Ted L. Mizner, District Court Judge